COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-12-00029-CR


MICHELLE AARON                                                   APPELLANT

                                       V.

THE STATE OF TEXAS                                                     STATE


                                    ----------

         FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                       MEMORANDUM OPINION 1

                                    ----------

                                  Introduction

      Appellant Michelle Aaron challenges the sufficiency of the evidence to

support her conviction for aggravated assault on a family member with a deadly

weapon. Miguel Talton, Appellant’s erstwhile lover, testified that he woke up

engulfed in flames after falling asleep on Appellant’s bed. The State produced

photographic evidence documenting the horrific burn injuries Miguel suffered.
     1
      See Tex. R. App. P. 47.4.
Appellant testified in her defense that although she intentionally squirted Miguel

with lighter fluid and threw a lit cigarette at him, she did not intend to set him on

fire or know that doing so would cause him serious bodily injury.          The jury

decided against her and assessed her punishment at fifteen years’ confinement.

The trial court sentenced Appellant accordingly. Now in two points, Appellant

claims that because she accidentally set Miguel on fire, the evidence is

insufficient to show that she had the requisite culpable mental state to cause him

serious bodily injury or to use a flammable liquid as a deadly weapon. Because

we hold that the evidence sufficiently shows that she intentionally or knowingly

caused Miguel serious bodily injury, and because there is no requisite culpable

mental state attached to proving use of a deadly weapon, we overrule both of

Appellant’s points and affirm her conviction.

  Sufficiency of the Evidence Showing Appellant’s Culpable Mental State

No additional required proof of mens rea attached to deadly weapon use

      In her second point, Appellant contends that the evidence is insufficient to

show that she intentionally or knowingly used a deadly weapon. Specifically, she

argues that because the evidence (primarily, her own testimony) indicates that

she only set Miguel on fire, accidentally, she did not possess either of the

requisite culpable mental states––intent or knowledge––with respect to using

lighter fluid as a deadly weapon.

      This point is without merit. In a prosecution for aggravated assault with a

deadly weapon, there is no additional requisite mental state attached to the


                                         2
aggravating element of use of the deadly weapon. See Butler v. State, 928
S.W.2d 286, 287–88 (Tex. App.—Fort Worth 1996, pet. ref’d); Peacock v. State,

690 S.W.2d 613, 615–16 (Tex. App.—Tyler 1985, no pet.); Pass v. State, 634
S.W.2d 857, 860 (Tex. App.—San Antonio 1982, pet. ref’d); see also Walker v.

State, 897 S.W.2d 812, 814 (Tex. Crim. App. 1995) (holding that intent to use

automobile as deadly weapon need not be shown in order to find that defendant

used his automobile as a deadly weapon).          We overrule Appellant’s second

point.

The jury reasonably concluded that Appellant intentionally or knowingly
caused serious bodily injury.

         In her first point, Appellant contends that the evidence is insufficient to

support her conviction because the State failed to prove that she intentionally or

knowingly caused Miguel serious bodily injury. When we conduct a due-process

review of the sufficiency of the evidence to support a conviction, we view all of

the evidence in the light most favorable to the verdict to determine whether any

rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781,

2789 (1979); Wise v. State, 364 S.W.3d 900, 903 (Tex. Crim. App. 2012). In

determining the sufficiency of the evidence to show intent and faced with a

record that supports conflicting inferences, we “must presume—even if it does

not affirmatively appear in the record—that the trier of fact resolved any such




                                          3
conflict in favor of the prosecution, and must defer to that resolution.” Matson v.

State, 819 S.W.2d 839, 846 (Tex. Crim. App. 1991).

        Aggravated assault causing serious bodily injury is a result-oriented

offense, which means that, in addition to proving that the defendant had the

requisite criminal intent to commit the act, the State must also prove that the

defendant had the requisite criminal intent to cause the result. Cook v. State,

884 S.W.2d 485, 490 (Tex. Crim. App. 1994); Marinos v. State, 186 S.W.3d 167,

174–75 (Tex. App.––Austin 2006, pet. ref’d).

        The jury concluded that Appellant intentionally or knowingly caused

serious bodily injury to Miguel by pouring a flammable liquid on him and igniting

it.   A person acts intentionally, or with intent, with respect to a result of his

conduct when it is his conscious objective or desire to cause the result. Tex.

Penal Code Ann. § 6.03(a) (West 2011).         A person acts knowingly, or with

knowledge, with respect to a result of his conduct when he is aware that his

conduct is reasonably certain to cause the result. Id. § 6.03(b).

        Proof of a culpable mental state is almost invariably proven by

circumstantial evidence. Morales v. State, 828 S.W.2d 261, 263 (Tex. App.––

Amarillo 1992), aff’d, 853 S.W.2d 583 (Tex. Crim. App. 1993). The requisite

culpable mental state must ordinarily be inferred from the acts of the accused or

the surrounding circumstances. Ledesma v. State, 677 S.W.2d 529, 531 (Tex.

Crim. App. 1984). It has been the law in Texas for over a hundred years that a

jury may infer both intent and knowledge from any facts that tend to prove


                                         4
existence of those culpable mental states, including the acts, words, and conduct

of the accused; the method of committing the crime; and from the nature of the

wounds inflicted upon the victim. Hart v. State, 89 S.W.3d 61, 64 (Tex. Crim.

App. 2002); Manrique v. State, 994 S.W.2d 640, 649 (Tex. Crim. App. 1999).

      Appellant admitted at trial and now concedes on appeal that she

intentionally poured lighter fluid on Miguel and intentionally threw a lit cigarette at

him. She claims, however, that she did not intentionally or knowingly cause him

serious bodily injury. The following evidence, viewed in the light most favorable

to the verdict, is sufficient to sustain a reasonable jury’s conclusion that when

Appellant poured flammable liquid on Miguel and lit it, she intended to cause him

serious bodily injury or was, at a minimum, aware that serious bodily injury was

reasonably certain to result:

Miguel testified that

   • he fell asleep on the bed and woke up on fire;

   • he never smokes in bed;

   • although he and Appellant were the only ones in the apartment, she did

      nothing to try and help him;

   • he saw a can of lighter fluid––which was usually kept in the front room by

      the fireplace––on the floor near the bed and near Appellant; and

   • Appellant exclaimed after Miguel extinguished the fire, “Oh, my god. Oh,

      my god. I’m going to the pen now.”



                                          5
      Appellant testified that Miguel sometimes physically and regularly verbally

abused her and that she “just wanted all the problems to just stop.”

      Fort Worth Police Officer A. D. Christopher testified that as he first

approached the apartment, Appellant walked out and said, “What? Am I just

supposed to let him beat me up?”

      Viewing all the evidence in the light most favorable to the verdict, we hold

that a rational jury reasonably could have concluded that Appellant intentionally

or knowingly caused Miguel serious bodily injury.       Accordingly, we overrule

Appellant’s first point.

                                   Conclusion

      Having overruled both of Appellant’s points, we affirm the trial court’s

judgment.




                                                   ANNE GARDNER
                                                   JUSTICE

PANEL: GARDNER, MEIER, and GABRIEL, JJ.

GABRIEL, J., filed a concurring opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 22, 2013




                                           6